DETAILED ACTION
	Claims 1-21 are pending in the present application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I (claims 1-10 and 16-21) along with an election of species in the reply filed on July 25, 2022 is acknowledged.  The traversal is on the ground(s) that WO 2011/106990 does not anticipate or render obvious the present claims and therefore unity of invention exists.  This is not found persuasive because even if the compound presented in Applicant’s remarks would not anticipate the present claims, the claims are anticipated via the art rejection below and lack unity of invention.
The requirement is still deemed proper and is therefore made FINAL.  Claims 11-15 are withdrawn from consideration by the Examiner under 37 CFR 1.142(b) as being drawn to a non-elected invention.
The Applicant has made an election of species in the present application.  As the elected species has been found to be patentable, the search has been expanded to compounds where none of rings A, B, C, or D are annelated, there is only in TAE group, a heteroatom is present, and Ar1 is anthracenyl.  As claims 3, 9, and 21 do not read on the searched subject matter, they are withdrawn under 37 CFR 1.142(b) as being drawn to a non-elected invention.
Priority
The claim to priority as a 371 filing of PCT/EP2018/077628 filed on October 10, 2018, which claims benefit of EP 17196456.2 filed on October 13, 2017 is granted in the present application.
Information Disclosure Statement
The Information Disclosure Statement filed on April 9, 2020 has been considered by the Examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4-8, and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The end of base claim 1 recites, “and optional excluding compounds of formula I that are superimposable on its mirror image.”  With the term “optional” before the proviso, it is unclear whether the compounds of formula I that are superimposable on its mirror image are excluded or not, and the dependent claims do not correct the issue.  For the purposes of claim interpretation, the limitation is interpreted to exclude the compounds of formula I that are superimposable on its mirror image.
Claims 1-4 and 16 have the limitation that the compound of formula 1 comprises at least 8 to 14 non-hetero aromatic rings (1 to 3 in Ar1 for claim 4), but does not specify whether the number should be at least 8 or at least 14.  The limitation is indefinite as the person of skill would not know what the requirement is.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2 and 10 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 2 contains the same limitation as set forth in claim 1 without further limiting claim 1.  Claim 10 contains compounds G2, G3, G4, and G22 that are superimposable on its mirror image that are excluded from base claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 7, 8, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (CN 105001855).
Li et al. teach the compound 
    PNG
    media_image1.png
    143
    287
    media_image1.png
    Greyscale
, which reads on the claims where X1 and X18 are C-Z and the remaining X groups are C-H, n is 1, Ar1 is anthracenyl, Ar2 is a substituted C6 non-heteroaryl with one substituted by C1 alkoxy and the other substituted by nitrile, and m is 1.  The compound contains 12 six-membered non-heteroaryl rings, Ar1 contains 3 non-hetero 6 membered rings, Z is E2 for claim 7, Ar2 is one F1 and one F3 for claim 8, and at least one of rings A-D is differently substituted for claim 17.
Claims 1, 2, 4-7, 16, 17, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shin et al. (KR 10-2014-0021809).
	Shin et al. teach the compound 
    PNG
    media_image2.png
    206
    446
    media_image2.png
    Greyscale
, where X1 is C-Z and the rest of the X groups are C-H, Ar 1 is phenylene, n is 1, Ar2 is C25 non-heteroarylene, and m is 1.  The compound contains 9 six-membered non-heteroaryl rings, Ar1 contains 1 non-hetero 6 membered rings, Z is E1 for claim 7, and at least one of rings A-D is differently substituted for claim 17.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
	Claims 1, 2, 4-8, 10, and 16-20 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH KOSACK whose telephone number is (571)272-5575. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626